Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 4/12/2022 is vacated. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account. However, applicant may wait until the application is either found allowable or held abandoned. If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied. If abandoned, applicant may request refund or credit to a specified Deposit Account. 

The indicated allowability of claims 10-11 is withdrawn in view of the newly discovered reference(s) to Hashimoto et al. (JP 2010171304). Rejections based on the newly cited reference(s) follow. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (JP 2010171304). 
Regarding claim 10, Hashimoto et al. disclose in fig. 2, a capacitor array comprising: 
a plurality of solid electrolytic capacitor elements (22, 22, 22), each of the solid electrolytic capacitor elements (22, 22, 22) including an anode plate (2) made of a valve-action metal (aluminum – [0011]), a porous layer (1) on at least one main surface of the anode plate (1), a dielectric layer (not shown – see [0011]) on a surface of the porous layer, and a cathode layer (5) including a solid electrolyte layer [0018] on a surface of the dielectric layer, each of the solid electrolytic capacitor elements (22, 22, 22) being partitioned from each other by a slit-shaped removal part (3) and having a first main surface (top) and a second main surface (bottom) which oppose each other in a thickness direction thereof, 
a sheet-shaped first sealing layer (fig. 7 – 71 top) on the first main surface side (top) of each of the plurality of solid electrolytic capacitor elements (22, 22, 22); and 
a sheet-shaped second sealing layer (fig. 7 – 71 bottom) covering the plurality of solid electrolytic capacitor elements (22,22,22) from the second main surface side, 
wherein the slit-shaped removal part (3) has a taper (fig. 2-4, [0014]) that decreases in width proceeding from the first main surface (top) toward the second main surface (bottom) or from the second main surface toward the first main surface of the plurality of solid electrolytic capacitor elements (22,22,22). 
Allowable Subject Matter
Claims 2-9, 12-20 are allowed. 
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: In combination with the other claim limitations, the prior art does not teach nor suggest a capacitor array wherein the taper does not reach the porous layer near the second main surface of the plurality of solid electrolytic capacitor elements when the taper proceeds from the first main surface toward the second main surface or the taper does not reach the porous layer near the first main surface of the plurality of solid electrolytic capacitor elements when the taper proceeds from the second main surface toward the first main surface (claim 11). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ERIC W THOMAS/ 
Primary Examiner, Art Unit 2848